Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5, 6, 10-13, 15, 19 and 21-27 are pending. 
In the submission filed on 04/27/21, claims 1, 5, 6, 11, 19 and 22 were amended, and no claims were added or cancelled. (Claims 2, 4, 7-9, 14, 16-18 and 20 were cancelled previously.)
Claims 1, 3, 5, 6, 10-13, 15, 19 and 21-27 are rejected.

Clarification of the Record re Non-compliant Amendment
For clarification of the record: as indicated above, in the submission filed on 04/27/21, claims 1, 5, 6, 11, 19 and 22 were amended.
Of the amended claims, claims 5 and 6 were presented with the incorrect status identifier of "Previously Presented." In addition, in the Remarks, Applicant incorrectly identifies the amended claims as claims 1, 6, 11, 19 and 22. 
In addition, the amendments to claim 1 do not accurately an" should read "[[a]] an").
Accordingly, the amendments to the claims do not comply with 37 C.F.R. 1.121(c). As a courtesy to Applicant, the amendments to the claims have been entered.

Response to Arguments
Regarding the claim objections and the rejection under 35 U.S.C. 112
In view of Applicant's amendments, the claim objections and the rejection under 35 U.S.C. 112 have been overcome, except as indicated in the instant rejection under 35 U.S.C. 112.

Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive.
The Examiner offers the following remarks in response to Applicant's arguments. 
Applicant cites paragraphs 0002-0005 and 0089-0090 of the specification as discussing the technical problem of Applicant's claims. The problem as discussed here is effectively that incorrect addresses lead to transfer of data to incorrect 
Applicant cites paragraphs 0091 and 0094-0101 of the specification as discussing the technical solution of Applicant's claims. The solution as discussed here is effectively that predicted transfer profiles are determined based on past transfers, deviations between current transfers and profiles are detected, and the sender is notified of the deviation and requested to input updated information, which is used to update the database, so as to reduce errors in addresses and consequent transfers to incorrect destinations.  
Although not noted in Applicant's remarks, Applicant's disclosure describes the data transfers as funds transfers or purchase orders between payors and payees, who are customers of financial institutions. See, e.g., 0024-0037 but also throughout specification, and Figs. 1, 4, 7-9.
The problem and solution as described by Applicant are not deemed to be matters of technology/functioning of a computer, and the solution is not deemed unconventional, at least in light of the rejection of the claims over the prior art. 

Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 102
Applicant's arguments have been fully considered but they 
Applicant's specific arguments are addressed below.
Claim 1
Element A
Applicant argues (Response, pp. 15-16) that Southard does not teach a "data store of sender specific recipient profiles" where each "sender specific recipient profile" is a "sender specific recipient profile for a specific recipient" or, in other words, a profile for a particular sender for a specific recipient.
In this regard, Applicant is understood to say that Southard's payee list is just a "[list] of payees associated with a particular subscriber."
The Examiner disagrees.
Southard teaches that each subscriber has a payee list consisting of multiple payee list entries. See e.g., Southard, 0017, 0028, 0040-0041, 0066, 0071, Fig. 5, 504. While the subscriber's payee list includes multiple payees, each entry in the list includes only a single payee. Thus, each entry is for a specific subscriber (payor) and a specific payee. Each entry thus constitutes a "sender specific recipient profile for a specific recipient" or, in other words, a profile for a particular sender for a specific recipient. 
Applicant points to Applicant's specification and Fig. 7. 
Applicant further argues (Response, p. 16) that "Southard does not describe the 'payee list entries' including an address sufficient to route data to the specific recipient."
The Examiner disagrees. As per Southard, e.g., 0040-0041, 0071, each entry in the subscriber's payee list includes an address.
Step E
Applicant argues (Response, pp. 16-19) that Southard does not teach the "generate" operation.
The Examiner disagrees.
The following remarks further clarify the outstanding 
As a preliminary matter, as per the rejection (element B), Southard's subscriber database includes subscribers' historical payments and hence teaches Applicant's "data transfer history data store," see 0028, Fig. 2, 214, and as per the rejection (element C) Southard's managed payee/merchant database and/or unmanaged payee database teach Applicant's "master participant data store," see, e.g., 0017, 0022, 0027, 0035, Fig. 2, 212, 216.
As per the rejection, Southard, 0046, teaches "compare payee address supplied by subscriber (payor) to address in managed payee database ("master participant data store") to determine whether the address supplied by the subscriber matches the currently authoritative address for that payee in the managed payee database" (Office Action, p. 16). Here, the "authoritative" information is Applicant's "predicted transfer profile." The generation of the authoritative information, or the determination that the information is authoritative, is the generation of the predicted transfer profile.
As per Southard, 0046, the authoritative information is in the "managed payee database entry." Thus, as per element C (see preliminary matter above), the authoritative information, and hence the generation or determination thereof, is "based on … one of the master recipient profiles retrieved from the master 
As per the rejection, Southard, 0037-0039, teaches "subscriber-supplied address for an unmanaged payee is compared with previous data regarding that payee, where that payee is already in the unmanaged payee database ("Yes" path from block 418, Fig. 4), e.g., it is determined when the entry for that payee was last modified, 0038, it is determined how many and which subscribers (payors) previously identified the given payee as a payee, 0039" (Office Action, p. 16). In this regard, 0037-0039 describe processes used to create the authoritative information (see e.g., 0038), albeit for the unmanaged payee database (see note below). These processes include: step 418 (0037), which draws on historical payment data from "another subscriber's payee list"; determining when the payee address in a payee list entry was last modified (0038), which requires reference to historical payment data of payee list entries; and determining how many and which subscribers previously identified a given payee as a payee (0039), which again requires reference to historical payment data of subscriber payee list data. Thus, all of these processes are based on historical payment data from database 214 (see element A as discussed above and in rejection), that is to say, as per element B (see preliminary matter above), "based on … entries retrieved from the data transfer history data store." (Note: as mentioned, the foregoing 
(Note regarding the bolded language on page 19 of the instant Response: the detail of Applicant's specification is not read into the claims.)
Step F
Applicant argues (Response, pp. 19-20) that Southard does not teach the "identifying" operation.
The Examiner disagrees.
The following remarks further clarify the outstanding rejection.
As per the explanation above for step E, as per the rejection, Southard, 0046, teaches "compare payee address supplied by subscriber (payor) to address in managed payee database ("master participant data store") to determine whether the address supplied by the subscriber matches the currently authoritative address for that payee in the managed payee 
(Note regarding page 20 of the instant Response: the detail of Applicant's specification is not read into the claims.)
Step G
Applicant argues (Response, pp. 20-21) that Southard does not teach the "deleting" in the "updating" operation.
The Examiner agrees in part and disagrees in part. 
Applicant cites Southard, 0012. The Examiner deems this teaching of Southard to be adverse to Applicant, in that it expressly states that addresses are updated (which, as per step G in the rejection, can involve replacing addresses, i.e., deleting old addresses and adding new addresses) in order to minimize misdeliveries, i.e., "responsive to identifying the deviation, update the data store of sender specific recipient profiles for the particular sender by deleting" an address in "a sender specific recipient profile that is associated with the deviations to prevent erroneous routing of a subsequent data transfer from the particular sender."

Accordingly, the rejection has been modified from a rejection under 35 U.S.C. 102 to a rejection under 35 U.S.C. 103 to reflect that the rejection combines different embodiments of Southard.

Regarding support for Applicant's claim amendments
Applicant's remarks, as set forth at pages 21-31 of the instant Response, directed to clarifying the support for Applicant's amendments that were presented in the 11/23/20 Response, are accepted, except as follows: 
Regarding claim 22, in addition to the portions of the disclosure cited by Applicant, specification paragraphs 0081ff are deemed necessary to support claim 22, in order to show that the "parameter" is in the "master recipient profile."


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-13, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6

- recites "the user interface of the device associated with the particular sender" (last step). The antecedent basis for this recitation is not clear, as a user interface was previously recited in the preamble but that user interface is "of the selected sender," not "of the device associated with the particular sender" recited in the last step. Accordingly, the relationship between the two recitations of "user interface" needs to be clarified by amending to clearly indicate if they are the same or different.
- recites "generating …, based on a subset of the entries retrieved from the data transfer history data store [sic] the master recipient profile retrieved from the master participant data store." In light of claim 1 and the previous version of claim 6, this recitation appears to be missing the word "and." As it stands, the meaning of the recitation is not clear.
	Claims 10-13, 15 and 19 are rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6, 10-13, 15, 19 and 21-27 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1 and 6 are directed to a "computerized data transfer system, for allowing data transfers 
Claims 1 and 6 are directed to the abstract idea of "determining and correcting errors (deviations) in data transfer recipient information (entries in a structured set of data)" (note, per Applicant's disclosure, data transfer recipient information is bill payee information, in the context of a bill payment system), which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites "a data store of sender specific recipient profiles, the data store of sender specific recipient profiles including, for a particular sender among the plurality of senders, a sender specific recipient profile for a specific recipient among the plurality of recipients, the sender specific recipient profile including an address sufficient to route data to the specific recipient; a data transfer history data store of a plurality of entries 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "a computing device," "persistent computer readable memory," and "a processor" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of determining and correcting errors (deviations) in data transfer recipient information (entries in a structured set of data) (where, per Applicant's disclosure, data transfer recipient information is bill payee information, in the context of a bill payment system), specifically, "a data store of sender specific recipient profiles, the data store of sender specific recipient profiles including, for a particular sender among the plurality of senders, a sender specific recipient profile for a specific recipient among the plurality of recipients, the sender specific recipient profile including an address sufficient to route data to the specific recipient; a 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of determining and correcting errors (deviations) in data transfer recipient information (entries in a structured set of data) (where, per Applicant's disclosure, data transfer recipient information is bill payee information, in the context of a bill payment system), specifically, "a data store of sender specific recipient profiles, the data store of sender specific recipient profiles including, for a particular sender among the plurality of senders, a sender specific recipient profile for a specific recipient among the plurality of recipients, the sender specific recipient profile including an address sufficient to route data to the specific recipient; a data transfer history data store of a plurality of entries describing data transfers made by the senders of the plurality of senders; a master participant data store that stores a plurality of master recipient profiles including a master recipient profile for the specific recipient;" and "generate a predicted transfer profile for the sender specific recipient profile for the particular sender, 
Hence, claims 1 and 6 are not patent eligible.
The dependent claims describe further details of data or operations recited in claims 1 and 6, or additional operations of or closely related to the abstract idea of claims 1 and 6. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 12, 13, 15, 19, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Southard (U.S. Patent Application Publication No. 2008/0288397 A1).


Regarding Claim 1
Southard teaches:
(element A) a data store of sender specific recipient profiles, the data store of sender specific recipient profiles including, for a particular sender among the plurality of senders, a sender specific recipient profile for a specific recipient among the plurality of recipients, the sender specific recipient profile including an address sufficient to route data to the specific recipient; (0017; 0028, Fig. 2, 214; Fig. 5, 502, 504, 0040-0041)
(element B) a data transfer history data store of a plurality of entries describing data transfers made by the senders of the plurality of senders; (0028, Fig. 2, 214)
(element C) a master participant data store that stores a plurality of master recipient profiles including a master recipient profile for the specific recipient; (0017, 0022, 0027, 0035, Fig. 2, 212, 216)
(element D) a computing device including persistent computer readable memory coupled to a processor adapting the computing device to: (0026, Fig. 2, computing system 202, processor 204, memory 206)
(step E) generate a predicted transfer profile for the sender specific recipient profile for the particular sender, based on a subset of the entries retrieved from the data transfer history data store and one of the master recipient profiles retrieved from the master participant data store; (As per step F, below)
(step F) identify a deviation in data transfers to the specific recipient from the particular sender by identifying a data transfer from the particular sender to the specific recipient that deviates from the predicted transfer profile; (0046, 0037-0039 ("Yes" path from block 418, Fig. 4), 0040-0041)
(step G) responsive to identifying the deviation, update the data store of sender specific recipient profiles for the particular sender by deleting (Abstract, claim 1) a sender specific recipient … that is associated with the deviation to prevent erroneous routing of a subsequent data transfer from the particular sender; and (0037-0039, Fig. 4, 422; 0066, Fig. 8, 812; 0071, Fig. 9, 910; 0040-0041; Abstract, claim 1)
(step H) provide a list of recipients to a sender device associated with the particular sender for display within the associated user interface, the recipients in the list of recipients being selectable in the associated user interface to allow a data transfer to be configured to a selected recipient, the list of recipients excluding the deleted sender specific recipient profile. (0020; Fig. 3, 0029)

(step G) … profile … (0068)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified one embodiment (set forth, e.g., in the Abstract and claim 1) of Southard's systems and methods for updating remittance information in a bill payment/presentment system, where the updating includes deleting outdated profile information, by incorporating therein the teachings of another embodiment (set forth, e.g., in 0068) of Southard's same systems and methods, where the updating includes deleting an entire profile, because (1) per Southard, 0075, Southard explicitly endorses modifying his inventions and embodiments, as will come to mind to one of ordinary skill in the art, and the combination in question amounts to modifying 'deleting a part of a profile' to 'deleting all of a profile'; (2) both of these embodiments of Southard are for the purpose of keeping databases up-to-date and accurate, so it would be consistent with Southard's first-mentioned embodiment to apply thereto the teachings of Southard's second-mentioned embodiment, viz., deletion of an 

Regarding Claim 3
Southard teaches the limitations of base claim 1 as set forth above. Southard further teaches: 
wherein the computing device is adapted to update the master participant data store based on data transfers from several senders among the plurality of senders. (0040, 0042, 0050, 0058, 0065)

Regarding Claim 6 
Southard teaches:
(step A) maintaining a data store of sender specific recipient profiles, the data store of sender specific recipient profiles including, for a particular sender among the plurality of senders, a sender specific recipient profile for a specific recipient among a plurality of recipients, the sender specific recipient profile including an address sufficient to route data to the specific recipient; (As per claim 1, element A)
(step B) maintaining a master participant data store that stores a master recipient profile for the specific recipient; (As per claim 1, element C)
(step C) maintaining a data transfer history data store of a plurality of entries describing data transfers made by the senders of the plurality of senders; (As per claim 1, element B)
(step D) generating a predicted transfer profile for the sender specific recipient profile for the particular sender, based on a subset of the entries retrieved from the data transfer history data store the master recipient profile retrieved from the master participant data store; (As per claim 1, step E)
(step E) identifying a deviation in data transfers to the specific recipient from the particular sender by identifying a data transfer from the particular sender to the specific recipient that deviates from the predicted transfer profile; (As per claim 1, step F)
(step F) responsive to identifying the deviation, updating the data store of sender specific recipient profiles for the particular sender by deleting a sender specific recipient profile that is associated with the deviation to prevent erroneous routing of a subsequent data transfer from the particular sender; and  (As per claim 1, step G)
(step G) providing a list of recipients to a device associated with the particular sender for display within the user interface of the device associated with the particular sender, the recipients in the list of recipients being selectable in the user interface of the device associated with the particular sender to allow a data transfer to be configured to a selected recipient, the list of recipients excluding the deleted sender specific recipient profile. (As per claim 1, step H)

Regarding Claim 12
Southard teaches the limitations of base claim 6 as set forth above. Southard further teaches:
receiving sender input identifying a sender specific recipient profile to update; and updating, based on the receiving, the data store of sender specific recipient profiles. (Fig. 5, 502, 504, 0040-0041)

Regarding Claim 13
Southard teaches the limitations of base claim 6 as set forth above. Southard further teaches:
wherein maintaining the master participant data store comprises storing expected data transfer parameters of data transfers to the master recipient profile. (0022)

Regarding Claim 15
Southard teaches the limitations of base claim 6 as set forth above. Southard further teaches:
in response to the identifying the deviation, notifying the particular sender of the deviation over the computer communications network. (0068)

Regarding Claim 19
Southard teaches the limitations of base claim 6 as set forth above. Southard further teaches:
wherein the identifying the deviation comprises identifying a dormant account of the particular sender in the data store of sender specific recipient profiles. (0018)

Regarding Claim 21
Southard teaches the limitations of base claim 1 as set forth above. Southard further teaches:
wherein the deviation is identified based on one or more pending data transfers to the specific recipient. (0017, 0021)
Regarding Claim 22
Southard teaches the limitations of base claim 1 as set forth above. Southard further teaches:
wherein the deviation is identified based on comparing a transfer characteristic associated with data transfers from the particular sender to the specific recipient with a parameter specified in the master recipient profile. (As per claim 1, step F)

Regarding Claim 23
Southard teaches the limitations of base claim 1 and intervening claim 22 as set forth above. Southard further teaches:
wherein the parameter is a range. (0022)

Regarding Claim 25
Southard teaches the limitations of base claim 1 and intervening claims 22 and 23 as set forth above. Southard further teaches:
wherein the characteristic represents a quantity. (As per claim 23)

Claims 5, 10, 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Southard (U.S. Patent Application Publication No. 2008/0288397 A1), in view of Landry (U.S. Patent No. 6,996,542).

Regarding Claim 5
Southard teaches the limitations of base claim 1 as set forth above. Southard further teaches: 
wherein the predicted transfer profile includes an expected data transfer … for the specific recipient, and wherein the computing device is adapted to identify the deviations by comparing, for the particular sender: … data transfers from the particular sender to the specific recipient, specified in the sender specific recipient profile for the particular sender; and an expected data transfer … specified in the predicted transfer profile. (As per claim 1, step F)
Southard, 0018, teaches that the discovery of outdated remittance data can occur after the fact ("sometimes only after a problem has occurred using outdated remittance information"), that is, after a payment (remittance) has been missed (i.e., not timely paid), that is, after the end of a required payment interval, which is to say that a payment (data transfer) interval of a particular transfer deviates from an expected payment interval for that transfer/payor (sender)/payee recipient). Thus, Southard clearly suggests that payment (data transfer) interval is a parameter of remittance data (i.e., a transfer characteristic) that may be compared to an expected value for that parameter (characteristic) in order to identify deviations in billing records such as a subscriber's payee list entries (sender specific recipient profiles). However, Southard does not explicitly teach the payment (data transfer) interval as the specific object of comparison and of the identified deviation. 
Nonetheless, in analogous art, Landry teaches:
… interval … an interval of … interval … (20:25-33, 23:35-38, 9:54-56; 28:40-50;  21:18-26, 27:56-60; see also Figs. 7, 8H, 12D)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Southard's systems and methods for updating remittance information in a bill payment/presentment system by incorporating therein Landry's teachings pertaining to the data transfer interval as a data transfer parameter/ characteristic subject to change/updating, because Southard and Landry recognize the data transfer interval as an important data transfer parameter/characteristic that, if erroneous, can cause serious adverse consequences in a bill payment system and, accordingly, may be subject to change (correction)/updating. See 

Regarding Claim 10
Southard teaches the limitations of base claim 6 as set forth above. Southard further teaches:
wherein the master recipient profile includes an expected data transfer … for the specific recipient, and wherein the predicted transfer profile for the at least one recipient comprises the expected data transfer … for the specific recipient. (As per claim 5)
Southard does not explicitly teach but, in analogous art, Landry teaches:
… interval … interval … (As per claim 5)

Regarding Claim 11
Southard teaches the limitations of base claim 6 and intervening claim 10 as set forth above. Southard further teaches:
wherein maintaining the master participant data store comprises updating the expected … for the specific recipient based on a data transfer to the specific recipient. (As per claim 5)

… data transfer interval … (As per claim 5)

Regarding Claim 24
Southard teaches the limitations of base claim 1 and intervening claims 22 and 23 as set forth above. 
Southard does not explicitly teach but, in analogous art, Landry teaches:
wherein the characteristic represents a transfer interval. (As per claim 5)

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Southard (U.S. Patent Application Publication No. 2008/0288397 A1), in view of Groarke (U.S. Patent Application Publication No. 2018/0357687 A1).

Regarding Claim 26
Southard teaches the limitations of base claim 1 as set forth above. 
Southard does not explicitly disclose but, in analogous art, Groarke teaches:
wherein the computing device is further adapted to: in response to the identifying the deviation, notifying the particular sender of the deviation over the computer communications network. (Fig 4, 410)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Southard's systems and methods for updating remittance information in a bill payment/presentment system by incorporating therein Groarke's teachings pertaining to obtaining user confirmation for updating remittance information in a bill payment/presentment system, because, while third parties (e.g., merchant, bill payment service provider/ system) may initiate and implement such updates, ideally the customer (bill payer), whose data is being updated and who is financially responsible for the bill and hence financially at risk in respect of the update, would have control over whether or not an update request is implemented, i.e., whether an identified deviation is corrected/updated, or whether putative out-of-date information is updated. See Groarke, 0008.

Regarding Claim 27
Southard in view of Groarke teaches the limitations of base claim 1 and intervening claim 26 as set forth above. Groarke 
wherein the computing device is further adapted to: receive a response to the notifying and wherein the updating is performed in response to receiving the response and in accordance with an instruction included in the response. (Fig. 4, 410-414)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/Examiner, Art Unit 3692


/ERIC T WONG/Primary Examiner, Art Unit 3692